Citation Nr: 0214822	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  97-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a nasal fracture.


(The issues of entitlement to service connection for a 
chronic disability manifested by obesity, a disabling throat 
condition and a sleeping disorder require further evidentiary 
development by the Board; a decision on the merits for these 
claims will be the subject of a later Board decision.)



REPRESENTATION

Appellant represented by:	Maryland Veterans Commission



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In the course of the appeal the Board remanded 
the case to the RO for further evidentiary and procedural 
development in June 1999.  Following this development the RO 
affirmed its prior denials of the benefits sought on appeal 
in a May 2002 rating decision/Supplemental Statement of the 
Case.  The case was returned to the Board in August 2002 and 
the veteran now continues his appeal.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a chronic disability 
manifested by obesity, a throat disability and a sleeping 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran does not currently have a chronic right hip 
disability.

2.  Residuals of a chronic nasal fracture are not currently 
manifested by any visible external deformities and do not 
cause more than very mild obstruction of his nasal passages.


CONCLUSIONS OF LAW

1.  A chronic right hip disability was not incurred in active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2001).

2.  The criteria for a compensable evaluation for residuals 
of a chronic nasal fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Codes 6502, 6504 (1996, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in September 2001 and also in a Supplemental Statement of the 
Case dated in May 2002.  In both, the RO provided the veteran 
with an explanation of how VA would assist him in obtaining 
necessary information and evidence.  Additionally, in the May 
2002 Supplemental Statement of the Case the RO discussed the 
newly revised provisions of 38 C.F.R. § 3.159.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that, with respect to his claims of 
entitlement to service connection for a right hip disability 
and to a compensable evaluation for nasal fracture residuals, 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate these specific 
claims during the course of the remand which occurred during 
this appeal.  He has also been provided with VA examinations 
which these specific claims on appeal.  Finally, he has not 
identified any additional, relevant evidence specific to 
these claims that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims of entitlement to service 
connection for a right hip disability and to a compensable 
evaluation for nasal fracture residuals.  For these reasons, 
further development of these aforementioned claims is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.  

We find, however, that the claim of entitlement to service 
connection for a chronic disability manifested by obesity 
requires further evidentiary development which will be 
conducted by us.  We note that there is medical evidence 
which suggests a causative relationship between the veteran's 
obesity and his disabling throat condition and sleeping 
disorder.  The claims of entitlement to service connection 
for a disabling throat condition and a sleeping disorder are 
therefore inextricably intertwined with the claim for service 
connection for a chronic disability manifested by obesity.  
Adjudication of these two claims will thus be held in 
abeyance pending the Board's development of the obesity 
issue.  As previously stated, a decision on the merits for 
these three claims will be the subject of a later appellate 
decision.

With respect to the issues of entitlement to service 
connection for a right hip disability and a compensable 
evaluation for nasal fracture residuals, after the evidence 
has been assembled it is the Board's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 2001).  The standard of review for cases before 
the Board are as follows: when there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

(a.)  Entitlement to service connection for a right hip 
disability.

Factual Background

The veteran's service medical records show that on pre-
enlistment examination in September 1979 no musculoskeletal 
defects of his right hip were found.  The records show that 
the veteran developed bilateral chondromalacia patella and 
was treated on several occasions for painful symptomatology 
of his knees with subjective complaints of bilateral hip and 
low back pain in May 1981, November 1981 and December 1981.  
In each case, the veteran was noted to have full range of 
motion of his hips and X-rays of the hips revealed normal 
findings with no evidence of arthritis.  The report of a 
March 1982 Medical Evaluation Board shows normal hip X-rays 
and no clinical diagnosis of a chronic hip disability 
affecting the veteran.  An April 1982 shows treatment for 
complaints of bilateral hip pain attributed to muscle spasm 
due to abnormal gait secondary to bilateral chondromalacia 
patellae and an assessment of normal range of motion of both 
hips without sign of hip arthritis. The veteran separated 
from active duty in September 1982.

VA treatment reports show that X-rays of his hips in April 
1986 revealed normal radiographic findings.  

In October 1995, the veteran filed a claim for VA 
compensation for several disabilities including a right hip 
disability.  (The medical evidence reported below will be 
discussed as it pertains to the veteran's right hip only.)

The report of a July 1996 VA examination shows that the 
veteran complained of pain and stiffness in his right hip and 
alleged having degenerative joint disease of his right hip.  
Examination revealed no swelling or deformity of the right 
hip.  X-rays were normal.  The diagnosis was limitation of 
range of motion of the right hip.

The report of a December 1997 VA examination shows that there 
was no tenderness on manipulation of the right hip.  He was 
not able to move his hip around freely mainly due to obesity 
and weakness of his muscles.  X-rays were normal. The 
pertinent diagnosis was limitation of motion of the right hip 
due to obesity and pain, with insufficient clinical evidence 
to warrant a diagnosis of an acute or chronic disorder or a 
residual thereof.  

The report of a January 2000 VA examination shows that the 
veteran's entire claims folder was reviewed by the examining 
physician with attention directed towards determining the 
relationship between the veteran's current right hip 
complaints and his period of military service.  The examiner 
discussed the veteran's medical history regarding his right 
hip in detail.  X-rays were taken of the veteran's right hip 
which revealed a well-maintained joint space and minimal, 
marginal osteophytes which were deemed to have been 
insignificant findings.  The diagnosis was normal right hip 
joint.  In his commentary, the examiner stated that in all 
likelihood the veteran's complaints of hip pain and back pain 
which were intermittently mentioned in his service medical 
records were one and the same and based on undetected lumbar 
spondylolysis.  The history of the veteran's claim shows that 
he is already service-connected and rated as 40 percent 
disabled for lumbar arthritis at the present time.  In 
conclusion, the examiner found no medical evidence to 
establish the veteran's right hip complaints as being due to 
a separate disabling entity.  His right hip joint was normal 
and right hip pain was secondary to spondylolysis of his low 
back.  The examiner also found that the evidence did not 
reflect continuity of care for the veteran's complaints of 
right hip symptoms.  

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2001).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of right hip joint pain in 
service will permit service connection for a chronic right 
hip disability, first shown as a clear-cut clinical entity, 
at some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001). 

In the present case the objective medical evidence shows no 
clear-cut diagnosis of a chronic right hip disability 
affecting the veteran during his period of active service, 
notwithstanding his complaints of right hip pain during 
active duty.  Thereafter, the medical evidence shows no 
clinical diagnosis of an actual chronic disability affecting 
his right hip.  X-rays of his right hip taken on several 
occasions during the years following his separation from 
service show largely normal findings.  We take special note 
of the commentary and conclusions of the VA physician's 
medical examination report of January 2000.  In this report, 
the VA physician had reviewed the veteran's medical history 
in detail and evaluated his right hip on clinical 
examination.  He was unable to present a diagnosis of a 
chronic right hip disability to account for the veteran's 
subjective complaints of right hip pain and limitation of 
motion which was separate and distinct from a chronic low 
back disability which was already service-connected and for 
which he was already receiving VA compensation.  Therefore, 
in view of the foregoing, we find that the evidence does not 
support the veteran's claim of entitlement to service 
connection for a right hip disability as it is evident from 
the facts of the case that no such disability currently 
exists.

To the extent that the veteran asserts that he should be 
granted VA compensation on the basis of his subjective right 
hip symptoms alone, we note that there is prior caselaw which 
has addressed a similar contention.  In the case of Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), the United States 
Court of Appeals for Veterans Claims determined that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  This 
holding was further expounded upon in the case of Sanchez-
Benitez v. Principi, No. 00-7099 (Fed. Cir. Aug. 3, 2001), in 
which the Federal Circuit Court dismissed the contention that 
a veteran suffering from pain, but who does not allege that 
the pain is attributable to an alleged in-service injury or 
disease, nevertheless, can mount a claim for disability 
because of the pain.  The Federal Circuit Court's holding was 
that a veteran, absent a disease or injury incurred during 
service, cannot satisfy the basic compensation statutes found 
in 38 U.S.C. §§ 1110 and 1131.  

(b.)  Entitlement to an increased (compensable) evaluation 
for service-connected residuals of a nasal fracture.

Factual Background

On October 12, 1995, the veteran filed a claim for VA 
compensation for residuals of a nasal fracture.  In an 
October 1996 rating decision, the RO conceded that the 
veteran sustained a broken nose during service in 1981.  

The report of an August 6, 1996 VA medical examination by an 
ear, nose and throat (ENT) specialist shows that the 
veteran's external nose and nasal vestibule were normal and 
symmetrical, with mild septum deviation to the left and a 
slightly larger right nasal cavity as compared to the left.  
His nasal cavities and sinuses were free of lesions or scars.  
A small mucus cyst in the right maxillary sinus was observed 
which was deemed to have been present for many years and to 
be stable in size.  The relevant diagnoses and commentary 
were as follows:

1.  History of broken nose in service 
immediately reset; now external nose is 
symmetrical and no scars are seen.

2.  Mild normal deviation of nasal septum to the 
left side but nasal respiration is now free.  
One side breathing more than the other side at 
any given time is the normal physiological 
cycle.

3.  Small mucus cyst due to past sinus 
inflammation shown on X-ray of the right 
maxillary sinus which has been stable for many 
years with no indication of treatment and which 
is normally not the cause of any symptomatology.

The report of a December 30, 1997 VA ENT examination shows 
that the veteran complained of headaches, difficulty 
breathing through his nose and occasional nasal and sinus 
congestion with purulent discharge which he attributed to his 
history of nasal fracture in service.  The examination report 
shows that the examining physician had taken the opportunity 
to completely review the veteran's claims file and to 
acquaint himself with the veteran's medical history as it 
related to his history of nasal fracture and complaints.  
Objective examination revealed that the veteran had 
obstruction of his nasal mucosa which caused 30 - 40 percent 
obstruction on each side of his nose and forced him to 
breathe through his mouth.  His nasal congestion was 
attributed to rhinitis, maxillary sinusitis and allergy to 
dust.  Diagnostic and clinical tests and the examining 
physician's commentary show that notwithstanding the 
veteran's nasal complaints his external nose was almost 
straight and symmetrical.  X-ray examination of his nasal 
bones revealed a crack at the tip of the nasal bone which is 
undisplaced.  However, the examiner expressed his opinion 
that the veteran's nasal fracture was not the cause of his 
rhinitis, maxillary sinusitis or other reported symptoms.

The report of a January 24, 2000 VA ENT examination shows 
that the examining physician reviewed the veteran's claims 
file prior to conducting the clinical evaluation of the 
veteran for assessment of his nasal fracture residuals.  The 
report shows that the veteran reiterated his prior complaints 
of experiencing difficulty breathing through his nose, having 
attacks of congestion and mucous discharge from his nose and 
sinuses and shortness of breath.  The examiner found no nose 
scars, loss of the external nose, external deformity of the 
veteran's nose or facial disfigurement of the veteran as a 
result of his prior history of nasal fracture.  The examiner 
attributed the veteran's complaints of having recurrent 
attacks of maxillary pain, frontal headaches and purulent 
nasal discharge to chronic bilateral maxillary sinusitis 
(confirmed by X-rays) and 50 percent nasal obstruction due to 
chronic rhinitis.  His complaints of breathing problems with 
sleep apnea were attributed to his obesity with nasal 
obstruction contributing in part to this condition.  Some 
deviation of the nasal septum also contributed to the 
aforementioned conditions.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

We note that this case is based on an appeal of an October 
1996 RO decision, which had granted the veteran service 
connection for residuals of a nasal fracture effective from 
October 12, 1995, the date on which he filed his claim for 
service connection for this specific disability.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected nasal fracture residuals for separate 
periods of time, from October 12, 1995, to the present, based 
on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

We also note that in the current appeal, the veteran's 
service-connected nasal fracture residuals have been 
evaluated under the schedular criteria for rating nasal 
deflection of the septum or scars of the nose as contained in 
38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504 (1996).  
However, in the course of this appeal, the aforementioned 
rating schedule was changed on October 7, 1996.  Therefore, 
the Board must consider the applicability of the provisions 
of both the old and the new ratings schedule for evaluating 
nasal fracture residuals and rate them using the version of 
the regulations which are most favorable to the veteran's 
claim for a rating increase, whether they be from the old 
ratings schedule or from the newly promulgated one.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Prior to October 7, 1997, 38 C.F.R. § 4.97, Diagnostic Code 
6504, provided for a 10 percent evaluation for nasal scars or 
loss of part of the nose which resulted in the loss of part 
of one ala, or other obvious disfigurement.  A 30 percent 
evaluation was warranted for nasal scars or loss of part of 
the nose which resulted in exposing both nares.  After 
October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 6504, 
provided for a 10 percent evaluation for nasal scars or loss 
of part of the nose which resulted in the loss of part of one 
ala, or other obvious disfigurement.  A 30 percent evaluation 
was warranted for nasal scars or loss of part of the nose 
which resulted in exposing both nasal passages.  

Reviewing the medical evidence, we find that there is nothing 
in the objective clinical findings that shows that the 
veteran has any kind of facial disfigurement or other 
external deformity which was the result of his service-
connected nasal fracture.  Therefore, Diagnostic Code 6504 
provides no bases for the assignment of a compensable 
evaluation for his residuals of a broken nose.

Prior to October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6502, provided for a noncompensable evaluation deflection of 
the nasal septum with only slight symptoms.  A 10 percent 
rating warranted traumatic nasal deflection which resulted in 
marked interference with breathing space.  After October 7, 
1996, 38 C.F.R. § 4.97, Diagnostic Code 6502, provided for a 
10 percent evaluation for traumatic nasal deflection which 
resulted in 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  

The findings obtained on VA ENT examination of the veteran in 
August 1996, December 1997 and January 2000 show that the 
veteran's complaints of obstructed breathing are almost 
entirely due to obesity and his nonservice-connected 
rhinitis, sinusitis and allergies.  Furthermore, the examiner 
who conducted the December 1997 ENT examination has 
discounted the veteran's history of nasal fracture as having 
any causative relationship to his rhinitis and sinusitis.  To 
the extent that there is mild normal deviation of the 
veteran's septum observed on examination, this has not been 
objectively associated with his history of traumatic injury 
and fracture of his nose in service.  However, even if the 
mild deviation of his septum was traumatic in origin, we note 
that the January 2000 ENT report indicates that the deviation 
of the nasal septum only contributed to some degree to the 
veteran's complaints of maxillary pain, frontal headaches, 
purulent nasal discharge and sleep apnea.  The evidence 
demonstrates that his nonservice-connected rhinitis, 
sinusitis and allergies primarily and substantially 
contributed to his symptomatic complaints.  Therefore, we 
cannot reasonably concede that his mild deviated septum could 
not make anything more than a slight contribution towards the 
aforementioned symptomatology.  Certainly, such a mild 
deviation could not cause marked interference with breathing 
space, a 50 percent obstruction of the nasal passage on both 
sides or a complete obstruction on one side, such that 
assignment of a 10 percent rating under the old or new 
version of Diagnostic Code 6502 would be warranted.  Thus, 
the assignment of a noncompensable evaluation for residuals 
of nasal fracture on application of the provisions of either 
version of Diagnostic Code 6502 is appropriate.  Because the 
evidence in this case is not approximately balanced with 
regards to the merits of the increased rating claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.3 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

We find that assignment of a staged rating is not warranted 
in the present case with regard to the rating issue on appeal 
because the noncompensable evaluation for residuals of a 
nasal fracture is based on the most severe disability picture 
presented by the medical evidence associated with the record, 
which encompassed the effective date of the award for service 
connection for the disability to the present time.

We also find that there is no evidence of an exceptional or 
unusual disability picture presented by the veteran's 
service-connected nasal fracture residuals, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Therefore, 
we are not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

Service connection for a right hip disability is denied.

A compensable evaluation for service-connected residuals of a 
nasal fracture is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

